Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments regarding none of the cited references disclosing a “bearing assembly…to the frame by adhesive” this is not found persuasive because, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the specific case, Oketani et al. teach “a magnet 5b on the rotor 5 (to give higher magnetic flux as opposed to not having a magnet) and first and second bearing 4a & 4b mounted on the frame 2; wherein the second bearing is mounted with and adhesive 7 and the first bearing is soft mounted to preload the bearings via spring 6.  This improves the reliability of the motor” While Imanishi et al. teach “that the o-ring 32 in the frame14 provides a radial seal for lubricants.  This would prevent leakage of the lubricant into the stator of King et al./Oketani et al. once the bearings have been preloaded.  This also improves the reliability of the motor”.  Motivation was provide as to why one having ordinary skill in the art would be motivated to combine the references (please see the rejection below).

In response to applicant’s argument regarding King et al. being silent about the newly added limitation, this also is not found persuasive because, King et al. is not being relied upon to teach that feature, while Oketani et al. & Imanishi et al. are relied upon to teach the newly added limitation (please see the rejection below).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 20140328684) in view of Oketani et al. (WO 2017077585) & Imanishi et al. (US 8893847).

1. King et al. teaches: 
An electric motor 4 & 6 comprising: 
a frame 2; 
a rotor assembly 4 comprising a magnet, a bearing assembly 42, an impeller 41, and a shaft 40; and 
a stator assembly 6; 
wherein the bearing assembly comprises a first bearing 44, a second bearing 45, and a biasing element 46 between the first and second bearings; but does not teach that i) the first bearing being soft-mounted to the frame by an o-ring, ii) the second bearing being mounted to the frame by adhesive, and iii) a magnet on the rotor assembly.  

    PNG
    media_image1.png
    531
    807
    media_image1.png
    Greyscale

Oketani et al. teach that a magnet 5b on the rotor 5 (to give higher magnetic flux as opposed to not having a magnet) and first and second bearing 4a & 4b mounted on the frame 2; wherein the second bearing is mounted with and adhesive 7 and the first bearing is soft mounted to preload the bearings via spring 6.  This improves the reliability of the motor.
Still further, Imanashi et al. teach that the o-ring 32 in the frame14 provides a radial seal for lubricants.  This would prevent leakage of the lubricant into the stator of King et al./Oketani et al. once the bearings have been preloaded.  This also improves the reliability of the motor.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of King et al. so that i) the first bearing being soft-mounted to the frame by an o-ring, ii) the second bearing being mounted to the frame by adhesive, and iii) a magnet on the rotor assembly, as taught by Oketani et al. and Imanashi et al., so as to improve the reliability of the motor.


2. King et al. teaches: 
The electric motor of claim 1, wherein the first bearing that is soft-mounted to the frame is located closer to the impeller than the second bearing (fig 6); but does not teach a bearing that is soft-mounted to the frame.  

Oketani et al. teach that a magnet 5b on the rotor 5 (to give higher magnetic flux as opposed to not having a magnet) and first and second bearing 4a & 4b mounted on the frame 2; wherein the second bearing is mounted with and adhesive 7 and the first bearing is soft mounted to preload the bearings via spring 6.  This improves the reliability of the motor.
Still further, Imanashi et al. teach that the o-ring 32 in the frame14 provides a radial seal for lubricants.  This would prevent leakage of the lubricant into the stator of King et al./Oketani et al. once the bearings have been preloaded.  This also improves the reliability of the motor.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of King et al. with a bearing that is soft-mounted to the frame, as taught by Oketani et al. and Imanashi et al., so as to improve the reliability of the motor.

3. King et al. has been discussed above, re claim 1; but does not teach that the frame comprises an annular groove within which the o-ring sits.  

Oketani et al. teach that the frame comprises an uninterrupted surface covering the bearing assembly to preload the bearings via spring 6 (fig 1).  This improves the reliability of the motor.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of King et al. so that the frame comprises an annular groove within which the o-ring sits, as taught by Oketani et al., so as to improve the reliability of the motor.

4. King et al. has been discussed above, re claim 1; but does not teach that the frame comprises an uninterrupted surface covering the bearing assembly.  

Oketani et al. teach that the frame comprises an uninterrupted surface covering the bearing assembly to preload the bearings (fig 1).  This also improves the reliability of the motor.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of King et al. so that the frame comprises an uninterrupted surface covering the bearing assembly, as taught by Oketani et al., so as to improve the reliability of the motor.

5. King et al. teaches: 
The electric motor of claim 1, wherein the bearing assembly is located downstream of the impeller (fig 13).  

6. King et al. has been discussed above, re claim 1; but does not teach that the frame comprises an inner wall and an outer wall, the inner wall having a bore for receiving the bearing assembly, and the magnet is located downstream of the bearing assembly, outside the bore of the inner wall.  

Oketani et al. teach that the frame comprises an inner wall and an outer wall (fig 1), the inner wall having a bore (any one of 21a-21c and 22a-22c, fig 1) for receiving the bearing assembly, and the magnet is located downstream of the bearing assembly (fig 1), outside the bore of the inner wall to preload the bearings (fig 1).  This also improves the reliability of the motor.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of King et al. so that the frame comprises an inner wall and an outer wall, the inner wall having a bore for receiving the bearing assembly, and the magnet is located downstream of the bearing assembly, outside the bore of the inner wall, as taught by Oketani et al., so as to improve the reliability of the motor.

7. King et al. teaches: 
The electric motor of claim 1, wherein the impeller is in direct contact with at least a portion of the first bearing (fig 13). ny-1981802435 USC 371 App. of PCT/GB2019/050447Docket No. 42466-21643.00  

8. King et al. teaches: 
The electric motor of claim 1, wherein the stator assembly is soft-mounted to the frame by a stator mounting member (fig 11).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832